Citation Nr: 1724602	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  09-48 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right eye disorder, claimed as secondary to the left eye disability.  

2.  Entitlement to a rating greater than 30 percent for a left eye disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from February 1969 to February 1971.  

This matter came before the Board of Veterans' Appeals (Board) from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in July 2014, when it was remanded for additional development.  


FINDINGS OF FACT

1.  The right eye disorder was not present during service, is not related to service, and is not secondary to the service-connected left eye disorder.

2.  The service-connected left eye disability is not manifested by enucleation or serious cosmetic defect; service connection has not been established for the right eye and the Veteran is shown to not be blind in the right eye.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a right eye disorder have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

2.  The criteria for a rating greater than 30 percent for a left eye disability have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.383(a)(1), 4.80, 4.84(a) Diagnostic Codes 6013, 6029 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The Board acknowledges that the record suggests nonVA optical treatment, including surgical treatment for the right eye.  The Veteran has been asked to submit any non-VA medical reports or to provide authorization for VA to obtain any non-VA records.  He has not done so.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  It is the Board's conclusion that the Veteran has been provided with every opportunity to submit or identify evidence relevant evidence.  See Hayes v. Brown, 5 Vet. App. 60, 68   (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).

The Veteran was also afforded VA examination to determine the degree of severity of his left eye disability, most recently in October 2015.  The Board finds the examination record, in conjunction with the VA treatment records which date up to February 2017, provide an accurate depiction of the impairment associated with the left eye disability.  Regarding the service connection claim, the Veteran was afforded an appropriate VA examination, and probative evidence as to whether the Veteran has a right eye disorder related to service or secondary to a service-connected disability has been obtained.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Accordingly, the Board will address the merits of the appellant's appeal. 

Service Connection

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Analysis

The service treatment records reveal no findings or complaints pertaining to the right eye.  

An August 2002 VA examination record revealed mild cortical cataracts, right eye periphery. 

An August 2008 VA examination record reveals the Veteran's history of decreasing visual acuity in the right eye at distance.  The diagnosis was cataract right eye.  The examiner explained that the cataract did not appear to be visually significant and that there were no sign of glaucoma in the right eye.  The examiner determined the right eye visual decrease was most likely due to cataract development.  

A March 2010 VA examination record reveals the Veteran's history of decreased visual acuity in the right eye for the previous two years.  He reported the belief that the decreased visual acuity was due to overuse because of his left eye disability.  The examiner diagnosed senile cataract that was associated with decreased vision in the right eye.  The examiner added that the Veteran had moderately decreased vision in the right eye most of which was likely due to a cataract.  The examiner noted that the degree of visual acuity loss and the constriction on Goldmann visual fields with an unremarkable optic nerve and retinal exam raised the possibility of ocular or retinal disease or functional visual loss.  The record noted that multiple automated visual field tests had been unreliable.  The examiner determined the baseline disabling manifestations of the nonservice-connected disability was decreased visual acuity from cataract.  The examiner reported that the right eye vision loss was not permanently aggravated by left eye vision loss.  The examiner explained that the Veteran had a senile cataract of the right eye and that while it was true that damage to the left eye would make the Veteran more reliant on the right eye, cataracts are not caused by overuse of an eye.  

A November 2011 VA treatment record reveals a finding that the Veteran's best corrected vision had decreased bilaterally and that the vision level did not correlate with the eye exam.  The record reveals a finding of cataract in the right eye that may be becoming visually significant.   

A December 2011 VA examination record reports diagnosis of cataract right eye.  

A May 2015 VA treatment record reports that the Veteran was status-post cataract with implant in the right eye.  

An October 2015 VA examination record reveals diagnosis of bilateral pseudophakia and cataract.  The record notes that the right eye cataract was removed.  The examiner reported that the Veteran was a poor historian who did not remember dates or surgeries very well.  The examiner determined it was less likely than not that the right eye cataract, status-post removal, was incurred in or caused by service or was caused by the service-connected left eye disability.  The examiner reported that the cataract was due to the normal aging process of the eye.  The examiner explained that although the right eye can feel more strained if the left eye vision was reduced, it would not cause a cataract to form.  The examiner added that if the right eye cataract were due to injury in 1970, the cataract would have been removed prior to 2015.  The examiner reported an inability to determine a baseline level of severity of the right eye cataract.  The examiner explained that there was not sufficient evidence to support a baseline level of severity.  The examiner added that, regardless of baseline, the right eye cataract was not at least as likely as not aggravated beyond its natural progression.  

Following the review of the evidence, the Board concludes that service connection is not warranted for a right eye disorder, diagnosed as cataract, status-post surgery.  Initially, the Board finds the right eye disorder was not present until after the Veteran's service.  The medical records dated during service reveal no complaint or finding of a right eye disorder or injury, and the initial diagnosis dates many years after discharge from service.  Additionally, the record includes an opinion from a VA examiner that the right eye disorder was not incurred in service.  The Board further finds the right eye disorder is not related to service.  A VA examiner has determined that the right eye disorder is not related to the Veteran's service.  There is no medical evidence of record linking a right eye disorder to service.  

Finally, the Board finds the right eye disorder is not secondary to the service-connected left eye disorder.  A VA examiner determined that the right eye disorder was not caused or aggravated by the service-connected left eye disorder but is consistent with the Veteran's age.  There is no medical evidence between the right eye cataract, status-post surgery, and the service-connected left eye disability, such as a medical opinion or medical study.  

Although the appellant might believe that the right eye disorder is related to the service-connected low disability, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the current disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim is more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's left eye disability is rated at 30 percent under Diagnostic Code 6029 effective January 24, 2005, based on evidence of surgery for traumatic cataract, lens removal and replacement with an artificial lens, on that date.  While the appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revision is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  The Veteran's claim was received prior to December 10, 2008; thus, the revised criteria are not for application. 

Under the "old" criteria, 38 C.F.R. § 4.84a Diagnostic Code 6029 provided a 30 percent rating for bilateral or unilateral aphakia.  Diagnostic Code 6029 notes that the 30 percent rating prescribed for aphakia is not to be combined with any other rating for impaired vision.  Diagnostic Code 6029 further notes that combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.

Ratings for impairment of visual acuity are found in Diagnostic Codes 6061 through 6079, which provide a chart wherein the visual acuity in one eye is compared to the visual acuity in the other eye to achieve the bilateral rating.  38 C.F.R. § 4.84a Diagnostic Codes 6061-6079, Table V (2008).  

Where only one eye is service-connected and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes (20/40).  See 38 C.F.R. § 3.383(a)(1); see also 38 C.F.R. § 4.14 (manifestations not resulting from the service-connected disability may not be used in establishing the service-connected evaluation).  However, compensation is payable for the combinations of service-connected and nonservice-connected disabilities of blindness in one eye as a result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct.  38 C.F.R. § 3.383(a).  There is no evidence of blindness in either eye in the present case.

Glaucoma, simple, primary, noncongestive, was rated under Diagnostic Code 6013.  Diagnostic Code 6013 stated that glaucoma should be rated on impairment of visual acuity or field loss.  Impairment of visual field was rated under 38 C.F.R. § 4.84a  Diagnostic Code 6080.  

Combined ratings for disabilities of the same eye should not exceed the total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).  The maximum rating for total loss of vision of only one eye, without anatomical loss of the eye, is 30 percent.  See 38 C.F.R. § 4.84a Diagnostic Code 6070.  

Analysis

Service connection is only in effect for the left eye disability; accordingly, visual acuity of the right eye is considered to be normal (20/40), despite the different visual acuity readings for the right eye documented in the evidence of record.  See 38 C.F.R. §§ 3.383 (a)(1); 38 C.F.R. § 4.14.  See also 73 Fed. Reg. 66,543-54 (November 10, 2008 ).  Pursuant to Table V, a 30 percent rating is the maximum evaluation assignable for loss of vision when the "better eye" is 20/40.  

As noted above, combined ratings for disabilities of the same eye should not exceed the total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  The Veteran is already at the maximum rating for loss of vision; thus, a higher rating is only warranted if there is enucleation or a serious cosmetic defect.  The Board has reviewed the record, but finds no evidence of enucleation or serious cosmetic defect.  Thus, a higher rating is not warranted.  

 The Board has considered entitlement to an additional rating for the glaucoma or any associated impairment of field vision.  See, e.g., December 2011 VA examination record.  However, the Note to Diagnostic Code 6029 instructs that the 30 percent rating prescribed for aphakia is not to be combined with any other rating for impaired vision.  By law, the Veteran cannot receive a separate rating for impairment of field vision under Diagnostic Code 6080.  Thus, an in depth analysis of the visual field readings would serve no purpose here.  A separate rating is also not warranted for the retinal scar based on 38 C.F.R. § 4.80 because the evidence does not suggest that the scar results in cosmetic defect.  

In sum, the Board finds the Veteran is at the maximum rating available under the applicable rating criteria.  Thus, the claim is denied.  


ORDER

Service connection for a right eye disorder is denied.

A rating greater than 30 percent for a left eye disability is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


